In their application for rehearing, defendants-appellees complain of the opinion and decree herein which rejected their plea of contributory negligence and imposed liability on them, and also of the quantum of damages allowed, which they contend is exceedingly high.
We have carefully reconsidered the issue of contributory negligence and remain convinced that the opinion and judgment on the question of liability is correct.
With regard to the amount of damages allowed, we endeavored to make it plain that there was more than the loss of love and affection and of companionship involved in this case. More than sorrow and mental anguish also. Considerable stress was placed on the question of the sole and only support the plaintiff had to look to in this son who is now lost to her.
However, we failed perhaps in considering the demand for loss of love and companionship, to give sufficient attention to the fact that this is a case where only one of the parents is asking for damages, and for that reason, we have decided to amend the decree by reducing the amount allowed by the sum of $1,000.
It is now ordered that the decree herein handed down on June 9, 1936, be, and the same is hereby, amended by reducing the amount as therein stated from the sum of $9,780 to the sum of $8,780, and it is further ordered that the application for rehearing be and the same is hereby refused.